Citation Nr: 0000596	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  99-11 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Was the $19,028 overpayment of death pension benefits 
debt properly established and correct.

2.  Whether the veteran's son, born on June [redacted], 1970, 
has a separate entitlement to pension benefits.


REPRESENTATION

Appellant represented by:	Donald Kilgore, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to May 
1965.  He died in January 1983.  The appellant has been in 
receipt of widow's pension benefits.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, and 
from a notice of overpayment debt also from October 1997, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran died in January 1983.  The death certificate 
identifies the appellant as the informant.  Her relationship 
with the veteran was noted to be "friend", and she was 
identified as [redacted].  The original death certificate 
indicates that the veteran was never married.  In an 
application for burial benefits, dated January 6, 1983 the 
appellant was again identified as [redacted] and was noted 
to have lived with the veteran and to have assumed the 
obligation of the account.  The veteran was noted to have 
never been married.  

In another application for burial benefits, undated, but 
received in February 1983, the appellant identified herself 
as [redacted], and declared herself to be the veteran's 
common law wife, although common law marriage is not 
recognized by the State of California where they resided.  In 
a third application for burial benefits, dated in April 1983, 
the appellant declared herself to be the wife of the veteran.  

In an application for death pension benefits, dated in May 
1983, she reported that she was married to the veteran on 
April 16, 1982 in Los Angeles, California.  She was unable to 
provide a marriage certificate.  In July 1983 she submitted 
statements to the effect that she and the veteran had lived 
together as a family, in Los Angeles, California, from May 
1969 until the veteran's death.  Her claim was disallowed 
because the evidence did not show she was legally married to 
the veteran.

In January 1986 the appellant again applied for death 
benefits.  She submitted a copy of a Court Order Delayed 
Certificate of Registry of Marriage.  It was noted that the 
appellant and the veteran were married on April 16, 1981.  It 
was also noted that no marriage certificate had been found on 
file for the appellant and the veteran.  The RO accepted this 
document as proof that the appellant was the surviving 
spouse, despite the seeming contradictions in the record.  
Her claim was denied at that time due to excessive income.  
The appellant also submitted a corrected copy of the 
veteran's death certificate, which had been altered at her 
behest on her affidavit and the affidavit of her then minor 
son.  The death certificate was altered to show that she was 
the wife of the veteran.

In June 1988 the appellant again requested death pension 
benefits.  She again reported that she had married the 
veteran in 1981, no month or day given, in California.  She 
reported no income.  Pension benefits were granted with an 
effective date of July 1, 1988.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran served during the Vietnam era and died in 
January 1983.

3.  The appellant had previously been in receipt of pension 
benefits for herself, and the veteran's son.  The family is 
no longer in receipt of pension benefits due to excessive 
countable annual income.

4.  In July 1997, the appellant filed a claim for separate 
benefits for the son of the veteran, who was born on June [redacted], 
1970, as the child of the veteran and indicated that he was 
totally disabled and living with her.

5.  The son of the veteran is in the custody of the 
appellant, the surviving spouse of the veteran.  


CONCLUSION OF LAW

The veteran's son lacks legal entitlement to death pension 
benefits on his own behalf.  38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.3, 3.23, 3.24, 3.57 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran's son 
born on June [redacted], 1970, who resides with her, is entitled to VA 
pension benefits.  She has reported that he is totally 
disabled due to a motor vehicle accident which occurred when 
he was 25 years old.

Death pension is the benefit payable by the VA to a veteran's 
surviving spouse or child because of the veteran's non-
service connected death.  38 U.S.C.A. § 1521.

In accordance with governing regulations, the term "child of 
the veteran" includes an unmarried person who is a 
legitimate or illegitimate child of the veteran who is under 
the age of 18 years; or who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years), is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.357.

The surviving son of the veteran, was 29 years old on June [redacted], 
1999 and may no longer be considered a dependent child of the 
veteran for VA purposes.  See 38 C.F.R. § 3.57(a)(1)(iii) 
(1999).  However, the term "child" includes an unmarried 
person who became permanently incapable of self-support 
before reaching the age of eighteen years.  38 U.S.C.A. § 
101(4); 38 C.F.R. § 3.57(a).

Custody of a child shall be considered to rest with the 
veteran, surviving spouse, or person legally responsible for 
that child's support if that person has the legal right to 
exercise parental control and responsibility for the welfare 
and care of the child.  A child of the veteran residing with 
the veteran, or surviving spouse of the veteran who is the 
child's natural or adoptive parent, or person legally 
responsible for the child's support, shall be presumed to be 
in the custody of that individual.  Where the veteran, 
surviving spouse or person legally responsible for the 
child's support has not been divested of legal custody, but 
the child is not residing with that individual, the child 
shall be considered in the custody of the individual for 
purposes of VA benefits.  38 C.F.R. § 3.57(d)(1).

A person having custody of a child prior to the time the 
child attains age 18 shall be considered to retain custody of 
the child for periods on and after the child's 18th birthday, 
unless the person is divested of legal custody.  This applies 
without regard to when a child reaches the age of majority 
under the applicable State law.  This also applies without 
regard to whether the child was entitled to pension prior to 
age 18, or whether pension was payable to a veteran or 
surviving spouse on behalf of the child prior to the child's 
18th birthday.  38 C.F.R. § 3.57(d)(3).

Children in custody of a surviving spouse who has basic 
eligibility to receive improved pension do not have separate 
entitlement.  Basic eligibility to receive improved pension 
means that the surviving spouse is in receipt of improved 
pension or could become entitled to receive improved pension 
except for the amount of the surviving spouse's countable 
annual income or the size of the surviving spouse's estate.  
38 C.F.R. § 3.24.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.

The Board notes the appellant's testimony at her hearing, 
conducted in September 1999.  She stated that the veteran's 
son is living with her.  In first denying this claim the RO 
reasoned that the appellant had not shown that the veteran's 
son was a "helpless child" by VA definition, in that he did 
not become permanently incapable of self-support before 
reaching the age of eighteen years.  The Board finds that 
development along these lines is unnecessary as the fact 
remains that as he is currently residing with the appellant 
he has no separate entitlement to pension benefits.

In cases such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
legal merit or lack of entitlement under law. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As the appellant has no legal 
standing to seek death pension benefits for the child of the 
veteran in his own right, there is no legal entitlement and 
the claim must be denied.


ORDER

The claim for entitlement to death pension benefits as the 
child of the veteran is denied.


REMAND

The appellant contends, in essence, that the debt for 
overpayment of death pension benefits has not been correctly 
calculated.  She has, in fact, presented a calculation of her 
own, to the effect that VA owes her $8,588.  

The Board notes the appellant's testimony at her hearing, 
conducted in September 1999.  She stated that she has been 
receiving $865.13 continuously since September 1988 from the 
County of Los Angeles.

A review of the record indicates that an audit was completed 
regarding the appellant's account in December 1997.  This 
audit indicates that the appellant was due payments of 
totaling $13,816 during the period from 1 January 1989 to 30 
September 1997.  It is unclear if this audit was accomplished 
using incorrect data, as it may not have considered the 
appellant's monthly income of $865.13, which was received 
throughout this period.  For example, during the period from 
1 December 1992 to 30 November 1993 the audit indicates that 
the appellant was due $4,836.  This amount, coupled with her 
monthly income of $865.13 from retirement and long term 
disability, together with her reported income of $232 per 
month in SSI payments would have put her far in excess of the 
amount allowable by law.  

The Board concludes that the claim must be remanded for the 
accomplishment of another audit.  The appellant's annual 
income since September 1988 has never been less than 
$10,381.56.  Therefore it seems likely that she was never 
entitled to VA death pension benefits, and her overpayment 
debt is not the amount indicated on the December 1997 audit, 
but is in fact likely to be far greater.  The Board also 
notes that in her hearing testimony the appellant contended 
that she did not receive any payments from VA from February 
1994 to October 1994, whereas the audit indicates that she 
was paid throughout that period at a rate of $436 per month.  
Further documentation which would be probative regarding the 
occurrence of these payments would be helpful.  

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should conduct an Income 
Verification Match for the years 1988 
through 1997.  The appellant's reported 
income of $865.13 per month from the 
county of Los Angeles throughout this 
entire period should be specifically 
verified together with SSI payments and 
any other income discoverable.

2.  The RO should then readjudicate the 
appellant's claim, specifically 
addressing the validity of creation of 
the debt and the correct calculation of 
the amount of that debt.  In so doing, 
the RO should confirm the correct amount 
of the overpayment to be charged to the 
appellant by preparing a complete paid-
and-due audit of the appellant's account.  
In the report, the RO should set forth, 
on a month-by-month basis, the amount of 
pension benefits due and paid to the 
appellant for the period at issue.  The 
monthly payments from February 1994 to 
October 1994 should be specifically 
addressed and evidence should be provided 
which indicates whether these payments 
were made to the appellant, and if so in 
what manner, check, direct deposit etc.

3.  If it is found, based on the evidence 
of record, that the appellant's pension 
overpayment indebtedness was validly 
created, the RO should explain the legal 
basis for that conclusion and the 
evidence considered.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







